ON CONFESSION OF ERROR
PER CURIAM.
After receiving a confession of error filed by the public defender, the court afforded the appellee an opportunity to respond to the appeal, see Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967); he has not done so. Upon our own examination of the record and the brief of appellant, we conclude that the trial court’s downward departure from the sentencing guidelines was plainly unjustified under the controlling authority of State v. Caride, 473 So.2d 1362, 1363 (Fla. 3d DCA 1985),1 which involved an identical situation. Accordingly, the sentence imposed below is vacated and the cause remanded with directions to permit the defendant to withdraw his plea of guilty and for further proceedings not inconsistent herewith.2 .

. Caride was decided subsequent to the sentencing in this case.


. Because further proceedings are required below in which Kimble will require the services of the public defender, we think no purpose will be served by granting the appellate motion to withdraw.